Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                   No. 04-13-00148-CV

                                     Javier H. PEREZ,
                                         Appellant

                                             v.

                       Patricia VILLARREAL and Israel Villarreal,
                                      Appellees

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2011-CVT-000406-D2
                       Honorable Monica Z. Notzon, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellees’ motion to strike Appellant’s surreply is DENIED. Costs of this appeal
are taxed against Appellant Javier H. Perez.

       SIGNED August 29, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice